DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
      Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10968721 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the lack of certain limitations in the independent claim of the instant application is not a patentable distinction.
Claim Objections
      Claim 1-7 and 9 are objected to because of the following informalities:  in claim 1, “plurality of rotary component ports” in line 9 and “the plurality of rotary component ports” in line 10 lack antecedent basis and should read  “the plurality ports disposed around the rotary component bore”, and “the plurality ports disposed around the rotary component bore”, or Applicant should define the ports in line 3 as “rotary component ports” and likewise for the stationary component ports.  Claims 2-9 and 9 similarly lack antecedent basis for “ports of the rotary/stationary component”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gilleylen (US 9598923 B2), hereinafter Gil.
 With respect to claim 2, Gil discloses a valve for downhole use in a downhole tool, comprising: a rotary component (36) having a rotary component bore (interior of 36) permitting fluid flow through an entire length of the rotary component (col. 5 l. 50- col. 6 l. 8), and a plurality of ports (56 col. 4 ll. 58-65) disposed around the rotary component bore (shown in figs. 3, 3a); and a stationary component (32) having a stationary component bore (interior of 32) permitting fluid flow through the stationary component, and a plurality of ports (spaces between 60, fig. 3a) disposed around the stationary component bore, the rotary component bore and the stationary component bore permitting fluid flow through the valve; wherein each of plurality of rotary component ports enters into and out of alignment with one or more of the plurality of stationary component ports when the rotary component is rotated relative to the stationary component (col. 4 ll. 58-65, col. 5 ll. 1-47).
With respect to claim 3, Gil further discloses wherein each of the plurality of ports (56) of the rotary component have an identical cross-section (having multiple instances of 56 means they will be identical), and each of the plurality of ports of the stationary component have an identical cross-section (shown in fig. 3a).
With respect to claims 4 and 5, Gil discloses wherein each of the plurality of ports of the rotary and stationary component extends substantially longitudinally through the body of the rotary component (both of the ports extend partially in a longitudinal direction through the respective components).
With respect to claim 6 Gil discloses wherein each of the plurality of ports of the stationary component comprises an arcuate cross-sectional shape (shown in fig. 3a where the ports conform to the cylindrical surfaces that surround them thereby giving them an arcuate cross section. Likely they are also meant to be circular).
With respect to claim 7 Gil discloses wherein each of the plurality of ports of the rotary component has a different cross-sectional area than each of the plurality of ports of the stationary component (shown in fig. 3a).
With respect to claim 8, Gil discloses wherein the rotary component rotates within a radial bearing (stator acts as a bearing for the rotor, alternatively, members 40 act as bearings, col. 4 ll. 20-39).
With respect to claim 9, Gil discloses wherein the plurality of ports of the rotary component and the plurality of ports of the stationary component are arranged to permit fluid flow in a direction of an axis of the rotary component and stationary component, respectively (the ports permit flow in the radial and longitudinal axes, as shown in fig. 3a).
With respect to claim 10, Gil discloses wherein the rotary component further comprises a bypass port (58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3252689 A also discloses ports 89/48 in figs. 8, 9 where fluid can pass all the way through inner bore of member 43. US 2481059 A also discloses an arrangement which reads on many of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/18/2022